Exhibit 10.1(e)
 
 
DYAX CORP.
 
AMENDED AND RESTATED 1995 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK UNIT CERTIFICATE
(Employees)
 

RSU Number:  _________ __________ Units 

                                                                               
 
This Restricted Stock Unit Certificate (this “Certificate”) confirms that Dyax
Corp. (the “Company”), a Delaware corporation, has on the date set forth below
(the “Award Date”) granted to the person named below (“Participant”) an award
(the “Award”) of the number of Restricted Stock Units (the "Units") set forth
below pursuant to the Company’s Amended and Restated 1995 Equity Incentive Plan
(the “Plan”), each Restricted Stock Unit representing the right to receive one
share of the Company’s Common Stock, par value $0.01 per share (the “Common
Stock”), subject to the terms and conditions set forth below and on the reverse
side of this Certificate.
 
Award
Date:                                                                           _________________________________


Name of
Participant:                                                             _________________________________


Address:                                                                               
_________________________________


Social Security No.:                                                            
 _________________________________


Number of Restricted Stock Units:                                  
 _________________________________


Vesting Schedule:                                                               
 _________________________________




 


 
By acceptance of this Award, Participant agrees to all the terms and conditions
hereof, including, without limitation, those set forth in the Plan and on the
reverse side of this Certificate.
 
DYAX CORP.
 
By:_______________________________
Title:
 
PARTICIPANT:
 
_______________________________
{Signature}
*  *  *  *  *
 
 
 

--------------------------------------------------------------------------------

 
 
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS ("UNITS")
 
1. The Plan.  In the event of any conflict between the terms of the Plan and
this Award, the terms of the Plan shall govern.  The Committee administers the
Plan and its determinations regarding the operation of the Plan are
final.  Subject to the limitations set forth in the Plan, the Committee may
amend the Plan or this Award.  Capitalized terms used but not defined herein
shall have the meaning set forth in the Plan.  Copies of the Plan may be
obtained upon written request without charge from the Treasurer of the Company.
 
2. No Rights as Stockholder or Employee.  Participant shall not have any of the
rights or privileges of a stockholder of the Company with respect to the Units
granted pursuant to this Award unless and until shares of Common Stock have been
issued and delivered to Participant.  No adjustments shall be made for dividends
or distributions or other rights for which the record date is prior to the date
such shares of Common Stock are issued.  The rights of Participant with respect
to the Restricted Stock Units shall remain forfeitable at all times prior to the
date on which such rights vest in accordance with Sections 4, 5 and 6
below.  Participant shall not have any rights to continued employment by the
Company or its Affiliates by virtue of the grant of this Award.
 
3. Conversion of Units: Issuance of Common Stock.  No shares of Common Stock
shall be issued to Participant prior to the date on which the Units vest in
accordance with Sections 4, 5 and 6.  Subject to Section 10, the Company shall
deliver to Participant, on or promptly after each vesting date set forth on the
cover of this Certificate, the shares of Common Stock represented by the whole
Units that vest on such date, less any shares withheld pursuant to Section 8
below.  The value of any fractional Unit shall be paid in cash at the time the
certificate is delivered to Participant.  The shares of Common Stock issued on
conversion of vested Units shall be free of all restrictions on transferability
and forfeiture under this Award.
 
4. Vesting.  Subject to the terms and conditions of this Award, the Units shall
vest and be settled according to the Vesting Schedule set forth on the cover of
this Certificate, so long as Participant remains continuously employed by the
Company until the corresponding vesting date for the Units.
 
5. Change in Control.  As provided in the Plan, in the event of a Change in
Control affecting the Company’s outstanding Common Stock, the Committee shall
equitably adjust the number and kind of shares subject to this Award or make
provision for a cash payment. If such Change in Control involves a consolidation
or merger of the Company with another entity, the sale or exchange of all or
substantially all of the assets of the Company or a reorganization or
liquidation of the Company, then in lieu of the foregoing, the Committee may in
its discretion accelerate or waive any vesting period.
 
6. Termination of Employment.  If, prior to vesting of the Units pursuant to
Section 4 or 5, Participant ceases to be an employee of the Company for any
reason (voluntary or involuntary), then Participant’s rights to all of the
unvested Units shall be immediately and irrevocably forfeited.
 
7. Restriction on Transfer.  The Units are not transferable by Participant
otherwise than by will or the laws of descent and distribution.  The naming of a
Designated Beneficiary does not constitute a transfer.
 
8. Income Tax Matters.  Participant shall pay to the Company, or make provision
satisfactory to the Company for payment of, any taxes required by law to be
withheld in respect of the Units subject to this Award no later than the date of
the event creating the tax liability.  In order to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable taxes are withheld
or collected from Participant.  In the Company’s discretion, such tax
obligations may be paid in whole or in part by having the Company withhold a
portion of the shares of Common Stock otherwise to be delivered valued at their
Fair Market Value, or to the extent permitted by law, deducting any such tax
obligations from any payment of any kind otherwise due to Participant, including
wages or other cash compensation.  Unless Participant provides advance notice to
the Company in accordance with its requirements and Participant pays, or
otherwise properly instructs the Company to withhold, amounts sufficient for
Participant's tax withholding obligations, the Company shall have the right, but
not the obligation, to withhold shares of common stock to pay such tax
obligations.
 
9. 409A.  In the event that the Committee determines that any amounts will be
immediately taxable to Participant under Section 409A of the Code and related
Department of Treasury guidance (or subject Participant to a penalty tax) in
connection with the grant or vesting of the Restricted Stock Units or any
provision of this Award or the Plan, the Company may (i) adopt such amendments
to this Award (having prospective or retroactive effect), that the Committee
determines to be necessary or appropriate to preserve the intended tax treatment
of the Units and/or (ii) take such other actions as the Committee determines to
be necessary or appropriate to comply with the requirements of Section 409A of
the Code and related Department of Treasury guidance, including such Department
of Treasury guidance and other interpretive materials as may be issued after the
date on which such Units were granted.
 
10. Conditions for Issuance of Shares.  The Company shall not be required to
deliver any shares of Common Stock upon vesting of any Units until (i) such
shares of Common Stock have been admitted to listing on all stock exchanges on
which the Common Stock is then listed and (ii) the requirements of any federal
or state securities laws, rules or regulations or other laws or rules (including
the rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied, provided however, that the Company may only so delay
delivery of shares of Common Stock to the extent that such deferral complies
with the provisions of Section 409A of the Code and related Department of
Treasury guidance.  Except as provided in the preceding sentence, in no event
will shares of Common Stock be delivered later than the date that is two and
one-half (2½) months from the end of the calendar year in which the applicable
Restricted Stock Units vest.  Any certificates representing shares of Common
Stock delivered under this Award may contain such legends as counsel for the
Company shall consider necessary to comply with any applicable law.
 
11. Notices.  Any written notices provided for in this Award that are sent by
mail shall be deemed received three business days after mailing, but not later
than the date of actual receipt.  Notices shall be directed, if to Participant,
at the Participant’s address indicated by the Company’s records and, if to the
Company, at the Company’s principal executive office.
 
12. Miscellaneous.  The right of Participant to receive shares of Common Stock
pursuant to this Award is an unfunded and unsecured obligation of the
Company.  The Participant shall have no rights under this Award other than those
of an unsecured general creditor of the Company.  Subject to the restrictions on
transfer set forth herein, this Award shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
 
13. Governing Law.  This Award shall be governed by and construed in accordance
with the laws of the State of Delaware and applicable federal law, without
regard to applicable conflicts of laws.
 
14. Severability.  If one or more of the provisions of this Award shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Award to be construed so as to foster the
intent of this Award and the Plan.
 
 
2
 
